In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                           ____________________
                              NO. 09-15-00174-CV
                           ____________________

   MICHAEL BOOTH, THOMAS ALLEN, ROBERT SPAAK, RANDY
  GLESSNER, COURTNEY WILLIAMS, VALERIA J. SPAAK, MARY
  ALLEN, ROBERT W. THOMAS SR., AND THERESA M. WILLIAMS,
                       Appellants

                                        V.

                      LAURA KONTOMITRAS, Appellee
_______________________________________________________            ______________

                     On Appeal from the 1A District Court
                           Jasper County, Texas
                           Trial Cause No. 34266
________________________________________________________            _____________

                                     ORDER

       Appellants Michael Booth, Thomas Allen, Robert Spaak, Randy Glessner,

Courtney Williams, Valeria J. Spaak, Mary Allen, Robert W. Thomas Sr., and

Theresa M. Williams, filed a motion to stay all proceedings in the trial court until

the appeal of their special appearances has been finally resolved. On the date the

defendants appealed the order denying their special appearances, the appellee,


                                         1
Laura Kontomitras, issued notices of intent to take the oral depositions of three

non-resident defendants—Michael Booth, Thomas Allen, and Randy Glessner—in

Jasper, Texas. In her response to the appellants’ motion to stay, Kontomitras

argues that the deponents are fact witnesses and requests that the appellants be

ordered to pay the appellee’s attorney’s fees for responding to the motion, but she

has not shown any ground that would allow the depositions to be taken in Jasper

County. See generally Tex. R. App. P. 199.2. After reviewing the motion and the

response, we find that temporary orders are necessary to preserve the parties’ rights

until this Court has disposed of the appeal. See Tex. R. App. P. 29.3.

      It is, therefore, ORDERED that the depositions of Michael Booth, Thomas

Allen, and Randy Glessner in Texas are STAYED. This Order does not prohibit

deposing the appellants in the counties where they reside. All other temporary

relief requested in the motion and in the response is denied.

      ORDER ENTERED May 28, 2015.

                                                   PER CURIAM

Before Kreger, Horton, and Johnson, JJ.




                                          2